UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF LOUISIANA

O’NEAL BOSLEY CIVIL ACTION
VERSUS

LOUISIANA DEPARTMENT OF NO.: 18-00737-BAJ-RLB
PUBLIC SAFETY DEPARTMENT

OF MOTOR VEHICLES

RULING AND ORDER

Before the Court is the Motion to Dismiss (Doc. 6) filed by Defendant.
Plaintiff filed a response.! (Doc. 7). For the reasons stated herein, the Motion to
Dismiss (Doc. 6) is GRANTED.

I, BACKGROUND

Pro se Plaintiff owned a driving school that was closed by Defendant on
March 25, 2014. (Doc. 1 at p. 1). Plaintiff alleges that Defendant claimed Plaintiffs
school was not licensed, even though it actually was. (U/d.) Plaintiff asserts that
Defendant’s true motive for closing the school was racially discriminatory. Plaintiff,
who is African American, asserts that other driving schools with white owners were
opening up in the state, and that Defendant sought to close Plaintiffs school solely
because he was African American. (/d.)

Plaintiff seeks both injunctive relief and damages. (Doc. 3 at p. 2). It is unclear
what legal claims Plaintiff seeks to bring, as his complaint is devoid of citations to

constitutional or federal statutory law. The Court will assume that Plaintiff seeks to

 

1 The Court notes for clarity that Plaintiffs response is presented as a Motion to Deny Defendant
Motion to Dismiss [sic]. Plaintiff also moves for summary judgment in the same document.
bring Title VII and §1983 Fourteenth Amendment Equal Protection claims because
the gist of Plaintiffs complaint appears to be racial discrimination. The Court will
not infer any other legal claims from the facts alleged. See Beaudeti v. City of
Hampton, 775 F.2d 1274, 1278 (4th Cir. 1985) (holding that although district courts
must construe pro se complaints liberally, courts cannot be expected to construct full
blown claims from sentence fragments). Defendant seeks to dismiss Plaintiffs claims
based on (1) lack of subject matter jurisdiction under Rule 12(b)(1) and (2) failure to
state a claim under Rule 12(b)(6).
Il. LEGAL STANDARD

Under Federal Rule of Civil Procedure 12(b)(1), a claim is “ ‘properly
dismissed for lack of subject-matter jurisdiction when the court lacks the statutory
or constitutional power to adjudicate’ the claim.” In re FEMA Trailer Formaldehyde
Prods. Liab. Litig., 668 F.3d 281, 286 (5th Cir. 2012) (quoting Home Builders Ass'n
v. City of Madison, 143 F.3d 1006, 1010 (5th Cir. 1998)). To “prevent[ ] a court
without jurisdiction from prematurely dismissing a case with prejudice,” a court
should consider a Rule 12(b)(1) motion for lack of subject-matter jurisdiction before
addressing any motions that concern the merits of a case. Id. at 286-87 (citing
Ramming v. United States, 281 F.3d 158, 161 (5th Cir. 2001)).

A motion to dismiss under Rule 12(b)(1) is analyzed under the same standard
as a motion to dismiss under Rule 12(b)(6). Benton v. United States, 960 F.2d 19, 21
(5th Cir. 1992). That standard seeks to determine whether “a complaint ...
contain[s] sufficient factual matter, accepted as true, to ‘state a claim to relief that
is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell

2
Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “[Flacial plausibility” exists “when
the plaintiff pleads factual content that allows the court to draw the reasonable
inference that the defendant is liable for the misconduct alleged.” Jd. at 678 (citing
Twombly, 550 U.S. at 556). Hence, the complaint need not set out “detailed factual
allegations,” but something “more than labels and conclusions, and a formulaic
recitation of the elements of a cause of action” is required. Twombly, 550 U.S. at
555. “Factual allegations must be enough to raise a right to relief above the
speculative level.” Id.
II. DISCUSSION

A, Title VII Claim

To the extent Plaintiff seeks to bring a Title VII racial discrimination claim,
Defendant argues that the Court lacks subject matter jurisdiction to hear the case
because Plaintiff failed to file a charge of discrimination with the Equal Opportunity
Employment Commission or a comparable state agency before filing suit. (Doc. 6-1 at
p. 6). The Court agrees. Timely filing of an EEOC charge is a prerequisite to bringing
suit under Title VII. Price v. Choctaw Glove & Safety Co., Inc., 459 F.3d 595, 598 (5th
Cir. 2006). There is no indication in Plaintiffs complaint that he filed an EEOC
charge. Therefore, the Court is without jurisdiction to hear Plaintiffs Title VII claim.

B. § 1983 Claim

Plaintiff also appears to have properly alleged the elements of a Fourteenth
Amendment equal protection claim under 42 U.S.C. §1983. To state a claim under
the Equal Protection Clause, a plaintiff must allege that a state actor intentionally
discriminated against the plaintiff because of membership in a protected class, which

3
includes race. Washington v. Davis, 426 U.S. 229, 247-48 (1976). In this instance,
Plaintiff alleges that Defendant closed his driving school because he is African
American. This, on its face, is a valid equal protection claim.

Even so, the Court concludes that it lacks subject matter jurisdiction to hear
Plaintiffs claim because it is barred by the Eleventh Amendment. The Eleventh
Amendment provides that “[t]he Judicial power of the United States shall not be
construed to extend to any suit in law or equity, commenced or prosecuted against
one of the United States by Citizens of another State, or by Citizens or Subjects of
any Foreign State.” The Eleventh Amendment bars private suits in federal court
against states, including § 1983 suits against state agencies. Quern v. Jordan, 440
U.S. 332, 339 (1979). Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S. 89, 98—
100 (1984); Aguilar v. Tex. Dep't of Criminal Justice, 160 F.3d 1052, 1054 (5th
Cir.1998).

Whether an entity can be considered an agency of the state turns on the entity’s
(1) status under state statutes and case law, (2) funding, (3) local autonomy, (4)
concern with local or statewide problems, (5) ability to sue in its own name, and (6)
right to hold and use property. Champagne v. Jefferson Parish Sheriff's Office, 188
F.3d 312, 313 (5th Cir. 1999). The United States Court of Appeals for the Fifth Circuit
has already held that these factors weigh in favor of qualifying Defendant as an
agency of the state. Id. at 314. See also Hanna v. LeBlanc, 716 Fed. Appx. 265, 268
(5th Cir. 2017) (holding that Louisiana’s Department of Public Safety and Office of

Motor Vehicles are entitled to Eleventh Amendment Immunity). Accordingly, the
Eleventh Amendment renders the Court without jurisdiction to hear Plaintiffs §1983
claim.
IV. CONCLUSION

Accordingly,

IT IS ORDERED that Defendant's Motion to Dismiss (Doc. 6) is
GRANTED.

IT IS FURTHER ORDERED that this action is DISMISSED.

wh

Baton Rouge, Louisiana, this 20 day of May, 2019.

fA a.
JUDGE BRIANA, JACKSON

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF LOUISIANA

 
